Department No. 1, by the Court (from the Bench):
The only evidence in respect to the alleged promise of marriage is the testimony of the plaintiff herself. She declares— such is the effect of her language—that the only consideration for the promise was that she should continue the immoral and illegal relation toward defendant, as his mistress, which she had held previous to the promise. This is only saying that he promised to' marry her at some date not mentioned, if she would continue to surrender her person to him as she had done in the past.
It has been held, and we think correctly, that such promise or surrender on the part of the woman is not sufficient consideration for a promise of marriage, because immoral, illegal, and against public policy. On the authority of Hanks v. Naglee, November Term, 1879, the judgment must be affirmed. So ordered.